\
           OFFICE OF THE ATTORNEY GEYERAL OF TEXAR

O~c.nARw                    AUFllN
*e.O(-
                                                                      .‘.:’
                                                                          --   262



,f-
         HonorableGeorgeR. Sheppard,HO    d


                               The aolleatorof taxes of eaah oounty
        d’ ahall, 12    %s     the f’iitasathday of saoh mcuth
           transmitto the State Treaaursrat %ustl.n,  Texas, di
           taxes reaelved bciara the flret day of the month by hia
           u.@or the ~roPislon6of law rslatlnf, to the a8eotmnant
           ad oolleotlonof lntxtrltanae  taxes, dsduoting theretraa
           all lawful diaburs~anttrDada by him under t&a law ar;d.
           also hla amrgamation at the rate of One ( 1.00 Dollar,
           for eaoh aetata on whiah he oollaatadthe t.zldr t?.uloe
                                                                 taxi
           xots 1923, 2nd CI a+, p* 631 ratslW3, 43rd Lag., p* 381,
           Ch. 193, Sao. 8b (sub-a. 17).
                  "Ax%, 7143. All moneys reaelved by the Stata
           Troasursrundek this chapter shall be dqositad in tba
           sat6 Treasuryto the aredlt of thb~~~t36mwalrev6nue fund.
           sata 10Wh,iSaa0. 3*, pi 63.*
                   %i b3 6xaapted instfaae nantloned abovo tb Caap--_
         trolloris diraotedto value suah propertyatit "The adminis-
         trator,oxeautoxor~trustsanay pay eel& tax when notifiedof
/--,     the amAct by the ooaptrollar direotto suah orfiaexat
         ~Auatin.'T!&eCanptrollarBhali than isaus~snddslivor propar
         reaoipttherafarto tha-.State Trearurerwho ehallkeap a
       : record of such paymentand farwardreaeiptsto.the trueteeqa
         Art. 7189, R.C.8. 1925,
                   Artiala7144a, Vernon’s Texas Civil statutes
         1933, 431~4Lag., p, 581, Ch. 19%) levies nn additional
         tams tax designedto t&a advantageof Seation301 Ohapter 27
         of the FederalReoenus Aat OS 1926. This addition& tax 18
         based upon the diftarenoebetweenthe inheritanaetax othemias
         due t'a Stata under Chapter3, Title 122 wntloned above and
         eighty (%I$) per aant Of the total am 0i tha estate and &wI-
         far tams imposedon auah .estateby the UnIted States GopOrruaSllt.
         Soatlon5 providesror a raport to the Oouuty Court and aamp-
         troll& of Publia Aoaountsshowing the raluoa &toed 0~1 the
         aatataand the amount or-the tax aaaosFe6b the Federal UOvorXl-
         mant, whlah la takan Znta aomldexation in irtarrainin&the
         additloualTexa8 taXa
,-
     Xonorabla @eargo It.. Bheppard ,




                Qs   the event   the   rdaation   oi any eata*   *   drdnaa6d
        tmler the nest proeediogaeotiana, and tha amount af the
        taxes is detsraitnedby the State Oomptrollorto be'lam than
        #e!na.?a4prerioualybwn oslaulatedand dotarmlnsd an4 if
        the overpoymnt ot auoh taxed had been ma4e, than khe Stat6
        Comptrollar~ahall rotund matd taxes to the oxtent. af the
        marpayment, out cf any gubaepuent         lnharitan~a tax @&lea-
        tieDa madeby I&a befare aearn is dsgoeitsd to the &msral
        r6Yauue run4 Of the State.“. .                     .~

                       9 pmvidea1
                84lettaa
               ‘“E5r not106 tha date for
        and panaltio8 p&Qed    SW In thin .&et
        0-0 of additionaltazeo aaaeaaoU by rirtus hasrsoi, ?mt the
        cmthodaand means of oolllaatfon and snioroawnt, by ‘8d.t OT
        otharwiacl,@alI be     srned by the pro~lai~nrof the IrGmri-
        tan00 tax lows Of thr8 BtatSP
               In thr instant ease .tlwamllnay Taaa Xbh6rihneo
     Tax *a#   ,9(U,M)endthe Ori&al adau&tion@tho          #bitiOnal.
     tax bar$L" en tho d;Liseren66 betweenthe OsrbfncOryT,oxaS~tPL
     and ei&ty "pE@} grr OiinOof the T.bXa%$ay0MIt WU       : 01948s; ‘*
     wbioh tsar were paSU b tba tupayW Se#mbaX 14;:1 S& Wer
       eawm thla mmoy was Iranamlttedts the State TraoauruFmb
     repoaited ln tho Sfiate Treasury l6 mqutred by the fmugo       .
     atatutos~ Thmeartar 0riAuearrt,  Sl.,MS** th8 .tQxllgpXifl3
    a alal   with the ~amalesimar     of InternalRuwmt.w for rofuud
    o n th eYmlo r a ta
                     l xb eo a u~ ao illiegod fa llur e~
                                                      to a llo ra o r ta &
    legal dedaotions.. Thf8 alaim was granted,at hart  ItiA.
    uo au to reduao the amountof fho Federal tax whlah In p"t
                                                           M*
    rodueedthe dlfferenoo~tuwn the ordinary Qua8 tax and
    elghty(8#)paraent     of the totalnmotmt of~ederaltazar
    finally   %at~r&md   and asserted by the tedera      dorwnmant
    by #l&69,66. A olalmfor refuud ham been iiled with YOU
    for this cm&payment under l3eetlon
                                     16 abova quoted.
                :
              &&ion 6, Artiole8 ai tkr Toran Omstltutlan nadr
    In part as i0lSasl
               90 money ehall.badram +raca the Trrasury        but in
       purruanoa of u elf10 agpropriationu ma& by law          nor uhdl
       any ap~ropriat ron-of da~ay be rpadlo ior   a   10~~6~ima than        i
       two y sa q s,9 .l”                                                    I

              T&t paymentheretoforemadeby the taxpayerQC any
    othermoney whioh haa found itr.way into the StateTreamuy
    aay~~notbs withdrawn In tie abstimte
                                       of a sgesiif.0
                                                    appropria-
/-- Man, Art, 8, 300. 6, mmfAtutlon~ &llIon v* Lookhart,
    State TPreaSUrOrll1 8r 19 (ed) 2ilS$*tornry WlOrcilt8
    oplalonwo. 044,
                ssatlonla, ?ummwr, dose sot attampt to authorize
     the [lomptrOllsr to wIthdraw m0my Srea the treasury rotua2Q
    ~dspoalted therein by the Troawer    but attsnptsto dlreot
    the arwat and dlreruionof other Lh ~rltanaotaxes aftor
    their oolleationand beforethey ham bee3 imardod to thd
    Treasurerand depoaltedIn the treasuryas otharwisedlmoted
    by law.
              In XN2znbr0‘.Dallaiaoanty (T.O.A.1940 , 136.8rWa
    (6d) 973, the Le6lslatarahad providedthat a port1on oi th@
    State ad wl.awm taxes,when 00lhbt06 by the 00-t tti                      .
    aolleator shouldbe delivered to the raYiOU8 OOult Il4 t0 bs
    expsndsd iy thw$oanty oomIsslc2mrm aourtsr FhoW$ur$ of
    CIrIl ~pp0al.aapplkd urtislo3, 8eotIon 6, and in #o dokyl
    stated:
              *[lodo nat think the attamptsdarmrt of the money
       and itu dlwrslon fromtho State ~pra@aury to those of tha
       oounties a8 providedin the Aet~%iUibe give the eff@Ot,
       of ohangh~gtho nature uf the fund, or of excaagtlng th0
       Aot from the ~ro7lsicm.uof SOB, 6 os Mt. 8 or ths aonatltu-
           Tha 3 rema Court In Palla (loturtyt,      Lfoc
140 ai-n. (2d) 809, refuseh,    a w-ritof error without "f
                                                         f &a~*
to thhatataWnt      by the tnirt.ofolvll #~eula. Xcnrvar the-
SUQPOIE~ OdltPtbused Ita asx‘~fazr,In ho&dingttieaot anoon&tu-
tloti, ~gOn t50 gromdthdt maid a& atteragtad        totid u
approprlatlon  fc@ a lOngor term thaa two years In vialatlon'-
,af%Yot10n6 ot Art10108. PeeeseotilyIn applyfngMole             8,
Saot 6, the Sup8b      0-t   alro held that t&e attsmptd direr-
sitar of the m~lerp in question beiom It rsaohed tfie Sreadorp
aould not be used au a meanu to derrtroy ar oiraumwnt rwh
omrrtltatlasaf, raqulrement,   ad sand62 tUlMo6UtiarJ  an appr
tioa ia 00 Lfuro@with the tan86 oi the abm quoted OOUt"f"'"'    tU-
tlonal pros9 aloa
          It IS tuuuwo8satyto oarurlderwhethertha above UW-
tIonedprovl~lon~’OS the lrheritaaostax law are aufilelsnt
within thatnselree             a speolfioa?prOpriatfaa
                  to 80t?stItute                       84W
more than two'yearshave elapsed ainoe thblr passe@ and'ths
   ropriation,if any, muld not now be affsotive. Xo app3&wla-
"F
t on hua bcarn.oalledto OUT atlsntion .,*a&
                                          aftar o~mful.8otioh#
we have besm:~%&;lsto ttn.dan aVa&jlo appropriatlaOut a?
*rhf.d~rW@&y~u        racy' =u be yd?~
          Tha ~lnionu of this I)qxtrtmont,
                                        dirthod to 'youunder
data of JUM 19, 1934,-axdEmamber 4,
Booka#VOl,397, p* l36, and 9o.l.339,
ooneldexor deolds the apoifio questions
but In so far as the s~izo
                         rpaybe la oonillotheremlththy are
herebymodiilsd~
         It Is our oplnfonthat you may make a refundan wer-
paymnt OP lnharitanoataxes a8 prtided by ~00ti6n13, AFtlob
9UC-a, Vazx~~~s Term OivtZ Statuteu, only out & an available .
ap~opAation and sina6 the Lsgislat~ hap made no apprO&atfClrt
lt folla6 that you may not under the hats preecmtsd,make
refund of,tIm omrpaymeat In quet&Ian*
                                          Yours wry 'koxJ




                                                     ,